 

Exhibit 10.2

 

ASSIGNMENT OF AGREEMENT OF PURCHASE AND SALE

 

BLUEROCK REAL ESTATE, L.L.C., a Delaware limited liability company (“Assignor”),
hereby assigns and transfers all of its right, title and interest as the “Buyer”
under and pursuant to that certain Agreement of Purchase and Sale between WRPV
XI FH AUSTIN, L.P., a Delaware limited partnership (“Seller”), and Assignor, as
Buyer, having an effective date of January 19, 2015, as from time to time
amended (the “Purchase Agreement”), to BR FOX HILLS TIC-1, LLC, a Delaware
limited liability company, and BR FOX HILLS TIC-2, LLC, a Delaware limited
liability company, as tenants in common (individually and together, “Assignee”).

 

As consideration for the foregoing assignment, Assignee shall assume and perform
all of the rights and obligations of Assignor under the Purchase Agreement.
Notwithstanding such assignment, Assignor and Assignee shall be jointly and
severally liable to Seller for the Buyer’s obligations under the Purchase
Agreement.

 

This Assignment of Agreement of Purchase and Sale may be executed in multiple
counterparts, all of which together shall constitute one and the same original.

 

This Assignment of Agreement of Purchase and Sale shall be governed by, and
interpreted in accordance with, the laws of the State of Texas.

 

[SIGNATURES TO FOLLOW]

 

 

 

 

DATE:         March 5, 2015

 

  ASSIGNOR:       BLUEROCK REAL ESTATE, L.L.C.,   a Delaware limited liability
company       By: /s/ Jordan Ruddy     Jordan Ruddy, Authorized Signatory

 

  ASSIGNEE:       BR FOX HILLS TIC-1, LLC,   a Delaware limited liability
company       By: 23Hundred, LLC,     a Delaware limited liability company,    
its sole member           By: /s/ Jordan Ruddy        Jordan Ruddy, Authorized
Signatory

 

  BR FOX HILLS TIC-2, LLC,   a Delaware limited liability company       By: Bell
BR Waterford Crossing JV, LLC,     a Delaware limited liability company,     its
sole member           By: /s/ Jordan Ruddy        Jordan Ruddy, Authorized
Signatory

 

2

 

